ORDER
PER CURIAM.
Defendant, Ahmad Adisa, appeals from the judgment entered upon a jury verdict convicting him of first-degree murder in violation of Section 565.020, RSMo 2000, and armed criminal action in violation of Section 571.015, RSMo 2000. He claims the trial court erred in permitting the late endorsement of a witness and plainly erred in admitting hearsay testimony that resulted in improper bolstering.
Having reviewed the briefs of the parties and the record on appeal, we find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).